United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, TOMS RIVER POST
OFFICE, Toms River, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1701
Issued: May 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 15, 2010 appellant, through her attorney, filed a timely appeal from a
February 9, 2010 nonmerit decision of the Office of Workers’ Compensation Programs denying
her request for reconsideration. As the last merit decision, May 8, 2009, was issued more than
180 days from the filing of the appeal, the Board lacks jurisdiction to review the merits of the
case, pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c)
and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request to reopen her case for
further review of the merits under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 23, 2007 appellant, then a 59-year-old rural carrier, injured her left knee,
neck and shoulder in a motor vehicle accident. The Office accepted the claim for a neck sprain,
a left knee contusion, right shoulder rotator cuff syndrome and right bicipital tenosynovitis.
Appellant stopped work on April 19, 2007.
On February 26, 2008 Dr. Saqib Rehman, an attending Board-certified orthopedic
surgeon, diagnosed rotator cuff tendinosis with a partial tear and bicipital tendinitis and found
that appellant was totally disabled. On March 4, 2008 Dr. Irvin D. Strouse, a Board-certified
orthopedic surgeon, diagnosed resolved cervical sprain and adhesive capsulitis of the right
shoulder. He found that appellant could work part time with restrictions.
The Office determined that a conflict in medical opinion arose between Dr. Rehman and
Dr. Strouse regarding appellant’s work capability. It referred her to Dr. Ian B. Fries, a Boardcertified orthopedic surgeon, for an impartial medical examination. On September 19, 2008
Dr. Fries diagnosed resolved neck sprain, degenerative cervical disc disease, right trapezius
myalgia, right rotator cuff and bicipital tendinitis, a partial tear of a degenerative cuff and
acromioclavicular and glenohumeral arthritis. In a work restriction evaluation, he found that she
could work eight hours per day with restrictions on reaching above her shoulder and pushing,
pulling and lifting less than 20 pounds. Dr. Fries stated:
“A relationship of [appellant’s] current symptoms and pathology to the
January 23, 2007 motor vehicle accident is not established. She confirms no
shoulder symptoms until three and a half weeks after the accident. Rotator cuff
tendinitis, partial tendon tears and acromioclavicular arthritis -- all MRI [magnetic
resonance imaging] [scan] findings -- are common degenerative conditions that
occur spontaneously, and are expected to advance.
“The Office has accepted the conditions of a neck sprain, left knee contusion
[fully resolved], right rotator cuff syndrome, and right bicipital tendinitis. I
disagree these right shoulder pathologies are causally related to the January 24,
2007 accident. However, if the Office determination stands, than limitations I
provided on the attached OWCP-5c should be considered due to the accident.”
By decision dated May 8, 2009, the Office terminated appellant’s compensation benefits
and authorization for medical treatment effective May 9, 2009. It found that the opinion of
Dr. Fries was entitled to special weight and established that she had no further employmentrelated disability or condition. The Office determined that the work restrictions provided by
Dr. Fries were due to a degenerative right shoulder condition unrelated to her work injury.
On November 10, 2009 appellant, through her attorney, requested reconsideration. He
noted that Dr. Strouse, the second opinion physician, diagnosed adhesive capsulitis of the rotator
cuff and found that she could not perform her usual employment. Counsel argued that Dr. Fries
supported that appellant was unable to return to her date-of-injury position. He asserted that
Dr. Fries’ opinion was inconsistent and he disagreed that the right rotator cuff syndrome and
right bicipital tendinitis were due to the employment injury but that “if the [O]ffice determination

2

stands, then limitations I provided on the attached OWCP-5 should be considered due to the
accident.” Counsel argued that the Office erred in terminating appellant’s compensation as the
medical evidence supported that she had residuals of her employment injury and was unable to
return to her usual employment.
By decision dated February 9, 2010, the Office denied appellant’s request for
reconsideration after finding that the arguments raised were insufficient to warrant reopening the
case for further merit review. It found that counsel’s argument that Dr. Fries found that she
could not resume her usual employment was not substantive as he found that her right shoulder
condition was degenerative in nature and unrelated to the January 23, 2007 work injury.
On appeal appellant’s attorney argues that the Office failed to meet its burden to
terminate compensation. He further contends that it erred in failing to reopen the case for further
review of the merits. Counsel asserts that both Dr. Strouse and Dr. Fries determined that
appellant was unable to return to her regular employment due to residuals of her work injury.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,2
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.3 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.4 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review on the merits.5
In order to require merit review, it is not necessary that the new evidence be sufficient to
discharge appellant’s burden of proof. Instead, the requirement pertaining to the submission of
evidence in support of reconsideration only specifies that the evidence be relevant and pertinent
and not previously considered by the Office.6
ANALYSIS
The Office accepted that appellant sustained neck sprain, a contusion of the left knee,
right shoulder rotator cuff syndrome and right bicipital tenosynovitis as the result of a
2

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

See Donald T. Pippin, 54 ECAB 631 (2003); Mark H. Dever, 53 ECAB 710 (2002).

3

January 23, 2007 motor vehicle accident. It paid her compensation for total disability beginning
April 19, 2007. The Office terminated appellant’s compensation effective May 9, 2009 based on
its finding that the opinion of Dr. Fries, the impartial medical examiner, constituted the weight of
the medical evidence and established that she had no further employment-related disability or
condition. It noted that he provided some work restrictions for the right shoulder but found that
the restrictions were not employment related but instead due to a progressive, degenerative
shoulder condition.
On November 10, 2009 appellant’s attorney requested reconsideration. On appeal to the
Board and in his request for reconsideration to the Office, he argued that Dr. Fries’ opinion was
insufficient to support the termination of compensation and medical benefits as the report was
inconsistent regarding whether she remained disabled from employment due to her work injury.
Counsel noted that he provided restrictions for the right shoulder due to her right rotator cuff
syndrome and right bicipital tendinitis. While Dr. Fries indicated that he believed that these
conditions were not due to the motor vehicle accident, he further provided that, if the Office
accepted these conditions as work related, then his work limitations “should be considered due to
the accident.” Counsel’s argument is relevant, not previously considered and pertinent to the
issue of whether the Office properly terminated appellant’s compensation benefits based on the
opinion of Dr. Fries. As appellant has advanced a legal argument not previously considered by
the Office, she is entitled to a review of the merits of her claim under section 10.606(b) of the
Office’s regulations.7 The case will be remanded for this purpose.
CONCLUSION
The Board finds that the Office improperly denied appellant’s request to reopen her case
for further review of the merits of her claim under section 8128.

7

See L.T., Docket No. 09-1798 (issued August 5, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the February 9, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: May 3, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

